DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of about 0.1 centimeters to about 5 centimeters and the claim also recites preferably about 0.5 centimeters to about 3 centimeters which is the narrower statement of the range/limitation. Claim 11 recites the broad recitation of about 0.01 g/cm3 to about 0.06 g/cm3 and the claim also recites preferably about 0.02 g/cm3 to about 0.06 g/cm3 which is the narrower statement of the range/limitation.  Claim 14 recites the broad recitation wherein the manifold comprises silicone, polyvinyl alcohol, a combination thereof, or foam and the claim also recites preferably polymer foam, and more preferably polyurethane ether or polyurethane ester foam which is 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12-14, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio (US 2007/0185426 A1).
Regarding claim 1, Ambrosio discloses a dressing for use with negative pressure wound therapy comprising 
a manifold (manifold 227 or 237, para [0051], Fig. 2 and 3), the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) having a wound facing side (manifold side facing tissue site 221, Fig. 2 and 3), a non-wound facing side (manifold side facing away from tissue site 221, Fig. 2 and 5) opposite the wound facing side (manifold side facing tissue site 221, Fig. 2 and 3), and outer edges between the wound facing side and non-wound facing side (the outer edge between the wound facing side and non-wound facing side is illustrated in Fig. 2 and 3); and 
a first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) configured to be in contact with the wound facing side (manifold side facing tissue site 221, Fig. 2 and 3) and further configured to reduce or prevent [[the]] ingrowth of tissue into said portion of the outer edges during negative 
Ambrosio implies, but does not explicitly state, the claim limitation the first polymer layer is configured to be in contact with at least a portion of the outer edges of the manifold.
However, Para [0059]-[0061] teaches the release material 235 is a hydrogel, or water-soluble polymer, in the form of a solid while under reduced pressure that expands and forms a liquid or gel following the exposure to water or other fluids.  Para [0057] teaches the release material 235 will prevent any contact between the first layer including a scaffold 223 (para [0051], Fig 2 and 3) and third layer or manifold layer 227 (par [0051], Fig 2 and 3) including the edges of the manifold.  Para [0054] teaches the first layer or scaffold layer promotes tissue growth.  Ambrosio implicitly teaches that in some embodiments the second layer is already in contact with the outer edges of the manifold.  Para [0068] teaches the dimensions of the manifold in a plane normal to the thickness dimension may also vary depending on the size of the tissue site being treated. Alternatively, Ambrosio implicitly teaches in other embodiments as the solid release material 235 expands and forms a hydrogel it would upon expansion be in contact with at least a portion of the outer edges of the manifold as a way to prevent any contact between the first layer 223 and the third layer manifold layer 227.  Para [0057] teaches the release material 235 serves as a barrier to tissue in-growth from the scaffold 233 into the distribution manifold 237 of the third layer 227.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Ambrosio such that the first polymer layer is configured to be in contact with at least a portion of the outer edges of the manifold as suggested by Ambrosio as a way to prevent any contact between the manifold layer and the scaffold layer and prevent tissue growth into the manifold layer.



Regarding claim 3, dependent from claim 1, Ambrosio discloses the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) is configured to be coupled to the 

Regarding claim 5, dependent from claim 1, Ambrosio discloses the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) comprises a biological material selected from the group consisting of heparin, collagen, gelatin, hyaluronic acid, chitosan, cellulose, a cellulose derivative, alginate, fibrin, silk, carrageenan, chondroitin sulfate, agarose, keratin, dextran, keratan sulfate, heparan sulfate, fibronectin, laminin, and a combination thereof.  Para [0060] and claim 83 teach wherein the hydrogel forming material of the release material is chitosan, as an example. 

Regarding claim 6, dependent from claim 1, Ambrosio discloses the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) comprises a synthetic polymer selected from the group consisting of polycaprolactone, polylactic acid, polyglycolic acid, polydioxanone, poly(lactic-co-glycolic acid), and polyhydroxybutyrate, polyhydorxyvalerate or any combination thereof.  Para [0060] and claim 83 teach the release material is made of copolymers of ethylene glycol and lactic acid, a combination of polylatic acid and polyglycolic acid.

Regarding claim 8, dependent from claim 1, wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3. Fig. 4 illustrates, para [0063] teaches, the second layer 225 comprises flow channels)  comprises an antimicrobial agent (Para [0070] states “In addition to allowing distribution of antimicrobials, antibacterials, antivirals, and growth factors to the tissue site 221.”).  

Regarding claim 9, dependent from claim 1, Ambrosio discloses the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) is perforated and/or is printed on with text and/or symbols (Fig. 4 illustrates, para [0063] teaches, the second layer 225 comprises flow channels, or is perforated).  

Regarding claim 10, dependent from claim 1, Ambrosio disclosed the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) has a thickness of about 0.1 centimeters (cm) to about 5 cm, preferably about 0.5 cm to about 3 cm. Para [0065] states “Following the hydration of the release material, the thickness may swell to about 500 micros to 1 millimeter.”  One millimeter is equal to 0.1 centimeters.  In addition, para [0065] states “Although not required, the thickness of the release material 235 is typically less than the thickness of the scaffold to save money on material costs.”  Para [0056] teaches the scaffold layer 223 is about 1 to 4 mm in thickness.  Consequently, Ambrosio is teaching the thickness of the first biopolymer layer is between 1 to 4 mm in thickness.

Regarding claim 12, dependent from claim 1, Ambrosio is silent regarding the claim limitation further comprising a second biopolymer layer, wherein the second biopolymer layer is interposed between the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) and the first biopolymer layer 
However, para [0065] states “Following the hydration of the release material, the thickness may swell to about 500 micros to 1 millimeter.”  One millimeter is equal to 0.1 centimeters.  In addition, para [0065] states “Although not required, the thickness of the release material 235 is typically less than the thickness of the scaffold to save money on material costs.”  Para [0056] teaches the scaffold layer 223 is about 1 to 4 mm in thickness.  Consequently, Ambrosio is teaching the thickness of the first biopolymer layer is typically between 1 to 4 mm in thickness.  
There are only a finite number of identified, predictable solutions, of modifying the thickness of the biopolymer layer within a dressing to make it fit into typical range.  Either the biopolymer layer is made so that is of given thickness in the range, or the biopolymer layer thickness may be modified by adding additional biopolymer layers to a dressing to increase the thickness of the dressing.  It would have been obvious to try to modify the thickness of the biopolymer of dressing for a specific wound type and within specific range of thickness, by adding a second biopolymer layer, with the reasonable expectation of success that the second biopolymer layer would increase the overall thickness of the biopolymer layer (by having two biopolymer layers each having a thickness) and provide additional protection against tissue growth within the manifold. MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding claim 13, dependent from claim 12, Ambrosio discloses substantially all limitations except  wherein the second biopolymer layer has a dry state compressibility index value greater than the dry state compressibility index value of the first biopolymer layer. 
It would have been an obvious matter of design choice to one of ordinary skilled in the art prior to the filing date of the present invention to have a second biopolymer layer with a dry state 

Regarding claim 14, dependent from claim 1, Ambrosio teaches the claim limitation wherein the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) comprises silicone, polyvinyl alcohol, a combination thereof, or foam, preferably polymer foam, and more preferably polyurethane ether or polyurethane ester foam (Para [0067] teaches the manifold layer 237  is made of foam or polyvinyl alcohol).

Regarding claim 19, dependent from claim 1, Ambrosio discloses substantially all the limitations except wherein an area of overlap between the manifold and the first biopolymer layer is about 0.01 cm to about 3 cm, preferably about 0.3 cm to about 1 cm.  


Regarding claim 22, dependent from claim 1, Ambrosio discloses all claim limitation except wherein the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) has a compressibility index value greater than a dry state compressibility index value of the first biopolymer layer, and less than a hydrated state compressibility index value of the first biopolymer layer.  
It would have been an obvious matter of design choice to one of ordinary skilled in the art prior to the filing date of the present invention to have a manifold with a compressibility index value greater than the dry state compressibility index value of the first biopolymer, since applicant has not disclosed this limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without this claim limitation.  Applicant does states in para [0091] of the specification “The difference in compressibility between the manifold 505 and the biopolymer layer 510 may minimize the exposed area around the edges of the manifold 505 resulting in minimal to no granulation tissue ingrowth and/or entrapment within the edges of the manifold 505.”  However, embodiments of Applicant’s invention that do not include the Claim 12 limitation appear to work just as well as embodiments that do include the claim element or limitation.  In addition, the 

Regarding claim 24, dependent from claim 22, Ambrosio discloses substantially all the limitations of the claims except wherein the dry state compressibility index value of the first biopolymer layer is about zero to about 35 and the hydrated state compressibility index value of the first biopolymer layer is about 65 to about 90.  
It would have been an obvious matter of design choice to one of ordinary skilled in the art prior to the filing date of the present invention such that the dry state compressibility index value of the first biopolymer layer is about zero to about 35 and the hydrated state compressibility index value of the first biopolymer layer is about 65 to about 90, since applicant has not disclosed this limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without this claim limitation.  Embodiments of Applicant’s invention that do not include this limitation appear to work equally well as embodiments that do include the claim element, or limitation.  In addition, the Ambrosio biopolymer layer release material 235 forms a hydrogel and expands while in the dressing preventing contact between the manifold and the biopolymer layer without a difference in the compressibility between the manifold and the biopolymer layer.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio (US 2007/01854526 A1) in view of Chen (US 2012/0150078 A1).
Regarding claim 7, dependent from claim 1, Ambrosio is silent regarding the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-
Using collagen and oxidized non-regenerated cellulose and/or oxidized regenerated cellulose in a dressing has been known well before the filing date of the present invention.  For example, Chen teaches a dressing made of a hemostatic material comprising oxidized cellulose (OC), oxidized regenerated cellulose (ORC), collagen, gelatin, fibrin glue, chitosan or derivatives thereof.  A hemostatic material that prevents and stops bleeding.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Ambrosio wherein the first biopolymer layer comprises collagen; and also comprises oxidized non-regenerated cellulose and/or oxidized regenerated cellulose, as suggested by Chen to stop bleeding.

Regarding claim 11, dependent from claim 1, Ambrosio is silent regarding the claim limitation wherein the first biopolymer layer (second layer 225 including a release material 235 such as a hydrogel-forming material or a water-soluble polymer, para [0051], Fig. 2 and 3) has a density of about 0.01 g/cm3 to about 0.06 g/cm3, preferably about 0.02 g/cm3 to about 0.06 g/cm3.  
However, Ambrosio teaches the importance of density on controlling the number of pores.  Specifically, para [0064] states “The porosity of the second layer 225 may be controlled by limiting the size of the pores, voids, or apertures, or by controlling the number (i.e. density) of pores, voids, or apertures disposed in the second layer 225. The porosity of the second layer 225, however, must remain high enough to allow distribution of reduced pressure and the flow of fluids through the second layer 225.”  In addition, medical dressings having layers with a density of about 0.01 g/cm3 to about 0.06 3, preferably about 0.02 g/cm3 to about 0.06 g/cm3 have been known long before the filing date of the present invention.
Specifically, para [0030] of Chen teaches “Further, the overall density of the medical dressing is in a range of from 0.01 to 0.99 g/cm3, and preferably in a range of from 0.1 to 0.99 g/cm3. The absorption capability of the medical dressing of the present invention is 5% to 1000% of the unit volume, and preferably 10% to 500% of the unit volume.”
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Ambrosio such that the first biopolymer layer has a density of about 0.01 g/cm3 to about 0.06 g/cm3, preferably about 0.02 g/cm3 to about 0.06 g/cm3 as suggested by Chen and Ambrosio so as to allow the distribution of reduced pressure and the flow of fluids through the layers of the dressing.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio (US 2007/01854526 A1) in view of Zimnitsky (US 2011/0251566 A1).
Regarding claim 18, dependent from claim 1, Ambrosio is silent regarding the claim limitation wherein the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) has a thickness of about 0.5 cm to about 8 cm, preferably about 1 cm to about 3 cm.
However, Zimnitsky’s wound dressings including manifolds and scaffold.  Para [0032] states “In either embodiment, the distribution manifold 130 and the scaffold 140 may be any size, shape, or thickness depending on a variety of factors, such as the type of treatment being implemented or the nature and size of the tissue site 101 or the wound 102. For example, the size and shape of the scaffold 140 may be customized by a user to fill or partially fill the tissue site 101 or the wound 102. The distribution manifold 130 may have, for example, a square shape, or may be shaped as a circle, oval, polygon, an irregular shape, or any other shape.”

Alternatively, Ambrosio discloses substantially all the limitations of the claims except wherein the manifold has a thickness of about 0.5 cm to about 8 cm, preferably about 1 cm to about 3 cm.  It would have been an obvious matter of design choice to one of ordinary skilled in the art prior to the filing date of the present invention that the manifold has a thickness of about 0.5 cm to about 8 cm, preferably about 1 cm to about 3 cm, since applicant has not disclosed this limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without this claim limitation.  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio (US 2007/01854526 A1) in view of Long (US 2017/0196736 A1).
Regarding claim 20, dependent from claim 1, Ambrosio is silent regarding the claim limitation wherein the manifold and the first biopolymer layer together have a trapezoidal cross-section having an inclined angle of about 20 to about 85 degrees, preferably about 30 to about 45 degrees. 
However, Long teaches a wound treatment system including layers having a trapezoidal shape. Para [0058] teaches a dressing bolster 32 of Fig.1, also illustrated in Fig. 6 and Fig 13, having a trapezoidal shape.  Para [0063] states “The angle alpha (a) would typically be between 3 degrees and 95 degrees, and more typically between 20 and 65 degrees, and more typically still about 45 degrees.” Para 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Ambrosio wherein the manifold and the first biopolymer layer together have a trapezoidal cross-section having an inclined angle of about 20 to about 85 degrees, preferably about 30 to about 45 degrees as suggested by Long so the dressing has a characteristic of generating and evenly distributing a compressive force when placed under negative pressure.

Regarding claim 21, dependent from claim 1, Ambrosio is silent regarding the claim limitation wherein the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) has one or more partial cuts.  Ambrosio does teach the manifold layer 227 is porous or has channels, a type of perforation.
However, Fig. 16 Long teaches, and para [0084] of Long states “In one embodiment, the shaped dressing bolster 1132 may include a plurality of flexibility notches 1178. The flexibility notches 1178 may be lateral notches, or lateral cuts, in the shaped dressing bolster 1132 as shown and, in addition or alternatively, may be one or more longitudinal notches, or longitudinal cuts, or other cuts. The cuts may be made using a saw (or notched blade), a hot knife, or other device. The flexibility notches 1178 enhance flexibility of the shaped dressing bolster 1132.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Ambrosio wherein the manifold (manifold 227 or 237, para [0051], Fig. 2 and 3) is perforated or has one or more partial cuts as suggested by Long to enhance the flexibility of the dressing.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio (US 2007/01854526 A1) in view of Naieni (WO 95/25856).
Regarding claim 23, dependent from claim 1, Ambrosio is silent regarding the claim limitation wherein a compressibility index value of the manifold is about 10 to about 50.   However, manifolds having a compressibility index value of about 10 to 50 have been known for a long time before the filing date of the present invention. 
Specifically, Naieni teaches the use of high lignin content cellulosic fibers for use in absorbent structures, such as manifolds (Page 1, technical field). Page 1, ln 25- Page 2, ln 27 state “Normally, these individualized esterified high lignin content cellulosic fibers have a dry resiliency defined by a 5K density ranging from about 0.08 to 0.22 gm/cc, a wet resiliency defined by a wet compressibility ranging from 6.0 to 11 .0 cc/gm, and a drip capacity ranging from 7.0 to 1 6.0 g/g. In this embodiment, the individualized esterified high lignin content cellulosic fibers in application often contain from about 3% to about 4.5% by weight, on a citric acid basis applied on a dry fiber basis, of reacted C2-C9 polycarboxylic acid and have a water retention value ranging from about 75 to 1 10, a dry resiliency defined by a 5K density ranging from about 0.10 to 0.1 8 gm/cc, a wet resiliency defined by a wet compressibility ranging from about 7.2 to 8.75 cc/gm and a drip capacity ranging from about 8.0 to 1 2.5 g/g. Preferably, the C2-C9 polycarboxylic acid is citric acid.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Ambrosio wherein a compressibility index value of the manifold is about 10 to about 50 as suggested by Naieni for purposes of forming an absorbent structure.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                 

/PHILIP R WIEST/Primary Examiner, Art Unit 3781